     Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 1 of 24



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              SOUTHERN DIVISION


STARR SWEARINGEN WANECK; and
JIMMY LEE WANECK

     Plaintiffs,
                                                    Case No. 1:17-cv-00106-HSO-JCG
v.

CSX CORPORATION; CSX
TRANSPORTATION, INC.; ECHO
TRANSPORTATION SOLUTIONS,
LLC; TBL GROUP, INC.; JOHN DOE;,
ET AL.,

     Defendants.


                    PLAINTIFFS’ MEMORANDUM IN SUPPORT OF
                        PLAINTIFFS’ MOTION TO REMAND


       Pursuant to 28 U.S.C. 1447(c), Plaintiffs hereby file this Memorandum in Support of

their Motion to Remand and respectfully offer the following:

                                FACTUAL BACKGROUND

       1.     Plaintiff, Starr Waneck, was a passenger in a tour bus involved in a railroad

crossing accident in Biloxi, Mississippi. While attempting to cross the Main Street railroad

crossing in Biloxi, the tour bus got stuck on the “humped” railroad crossing, and moments later

was hit by a train owned and operated by CSX Transportation, Inc. (“CSXT”).

       2.     This case was originally filed in the Circuit Court of Harrison County,

Mississippi. (ECF 1-1.)

       3.     Plaintiffs did not allege any federal claims and specifically limited their claims to

state common law claims. Plaintiffs alleged that negligent track maintenance had created the
     Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 2 of 24



hump at this crossing and that CSXT’s negligence caused this tragic crash. (See ECF 1-1 at 45,

47-53.)

          4.    CSXT removed the case to this Court, based solely on the allegation that this

Court has federal question jurisdiction. (See ECF 1 at 2.)

          5.    CSXT based removal on re-characterizing Plaintiffs’ claims as attempts to

economically control the way CSXT designed and constructed the Main Street crossing.

According to CSXT’s federal question theory, the Surface Transportation Board (“STB”) has

exclusive jurisdiction over this attempt to govern the way CSXT designed and constructed the

Main Street crossing based on the Interstate Commerce Commission Act (“ICCTA”) preemption.

(Id. at 2-9.)

          6.    CSXT relied on the affidavits of Eric Hendrickson and Jacob Smith to support the

proposition that Plaintiffs’ claims were design and construction claims. (ECF No. 1-2, 1-3 and

4)   Those affidavits state inter alia that if CSXT were to close the crossing in Biloxi to

temporarily reconstruct the Biloxi crossing, CSXT’s operation would suffer greatly; CSXT's

ability and operational flexibility to efficiently conduct railroad operations would be limited; to

regrade and lower the track through the Biloxi crossing, CSXT would be required to tear up the

rail lines and regrade at least two miles of track; that work would require reworking all or most

track through the City of Biloxi,; CSXT cannot independently close public crossings to vehicle

traffic in Mississippi without authorization and approval from the City of Biloxi and MDOT- a

process which requires initial negotiations and approval from the City and MDOT to close the

crossing after the MDOT holds a public meeting in order for the public to voice any concerns- a

process which can take years      (Id.) The affidavits fail to mention that CSXT performed

maintenance on this subject crossing in February 2014 without notifying the City of Biloxi or the
                                               2
      Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 3 of 24



MDOT. (Ex. 1 NTSB Highway Factors Group Factual Report at page 20.) Instead of performing

proper maintenance and keeping the track level the same, or slightly reducing it using an

undercutter as Plaintiffs' expert Alan Blackwell opined (ECF 63-1, CSX's 2014 maintenance

activities increased the elevation, causing the bus Plaintiffs' were riding in to become hung up

on the crossing. (Ex. 1, at page 20) 1

        7.       This Court has previously ruled in favor of CSXT by finding that Plaintiffs’

claims for ‘improper maintenance’ of the Main Street crossing are in substance and reality claims

arising out of the ‘design and construction’ of the crossing, making them completely preempted

by the ICCTA. (ECF 146 at 12-13.)

        8.       Subsequent to the dismissal ruling of this Court, the National Transportation

Safety Board (“NTSB”) issued its factual reports and final investigative report concerning the

crash giving rise to this litigation. The factual findings in the NTSB reports support Plaintiffs’

position that the hump at this crossing was caused by negligent maintenance by CSXT. The

NTSB factual reports found, among other things, that when CSXT performs a tie replacement

project, “the track elevation could typically be raised by up to two-inches, after which an

approximate 1/2-inch settlement of the tracks would be expected due to the compaction process.”

(Ex.1 NTSB Highway Factors Group Factual Report at page 20.) The evidence collected by the

NTSB revealed the following:

        In February 2014, CSXT replaced wooden railroad ties along the section of track
        that included the Main Street crossing. Tie replacement typically results in raising
        the track by about 1.5 inches. MDOT was not informed of this planned
        maintenance or of the resulting increase in track elevation.


1 The Court also denied Plaintiffs motion to reconsider that dismissal. (ECF 154) That Order was entered April 26,
2018 before the Surface Transportation Board’s rulings of May 25, 2018 and October 31, 2018 and before the NTSB
issued its final report on August 7, 2018. The effect of the rulings and factual findings is discussed infra.
                                                        3
    Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 4 of 24



      ...

      One common consequence of regular railroad maintenance—specifically, the
      replacement of wooden ties—is to increase the vertical profiles of grade
      crossings. The effects of such maintenance were evident in the dramatic increase
      in the frequency of vehicle groundings at the Main Street grade crossing
      following the February 2014 replacement of wooden railroad ties. The NTSB
      concludes that, due to the February 2014 track maintenance work, which
      increased the crossing’s vertical profile and resulted in increased frequency of
      vehicle groundings, the Main Street grade crossing had been unsafe for certain
      types of vehicles for several years before the fatal March 2017 crash.

      At the Main Street crossing, the wooden railroad ties had last been replaced in
      February 2014. The 23 vehicle groundings that were reported at the crossing in
      the 3 years after the February 2014 track maintenance—compared to only 3
      reported groundings for the previous 2 years— suggest that the last elevation of
      the tracks substantially increased the risk of vehicle groundings on the crossing.
      Railroad maintenance that affects a grade crossing’s vertical profile can have a
      considerable safety impact on all road users, particularly when it increases the
      crossing’s vertical profile beyond recommended parameters, as specified by both
      highway (AASHTO and the FHWA) and railroad (AREMA) organizations.

      ...

      At a minimum, however, with better communication, MDOT and the City of
      Biloxi would have had the opportunity to consider the potential for increased risk
      of vehicle groundings on the crossing. By not communicating effectively with
      MDOT and the city about the crossing maintenance and its consequences, CSXT
      denied them this opportunity.

      The NTSB concludes that, had CSXT communicated and coordinated with the
      City of Biloxi and MDOT about planned railroad projects that might affect the
      vertical profiles of grade crossings in their jurisdictions, it would have provided
      them the opportunity to assess and monitor the risks of vehicle groundings and, if
      necessary, to take proactive action to reduce those risks. Therefore, the NTSB
      recommends that all Class I railroads implement a process to notify and
      coordinate with the local and state transportation agencies responsible for
      highway maintenance at grade crossings as early as possible before conducting
      any planned maintenance work that has the potential to increase track elevation.

[Ex. 1, NTSB Report at 29, 51-52 (“Factual Information” page numbers at 20, 42-43.)]




                                              4
     Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 5 of 24



       9.      On March 5, 2018, Plaintiffs, along with all other passengers of the tour bus,

petitioned the STB for a declaratory order that Plaintiffs’ safety-related negligence crossing

maintenance claims against CSXT fall within the scope of the Federal Railroad Safety Act , 49

U.S.C. § 20106 (FRSA) savings clause and are not completely preempted by the ICCTA. On

March 25, 2018, CSXT filed its Reply March 26, 2018, arguing that the declaratory order request

should be denied. On March 30, 2018, CSXT filed this Court’s Order (ECF 146) with the STB.

On April 4, 2018, Plaintiffs responded to CSXT's March 26 and March 30 filings arguing that

the preemption determination was not moot and requested the STB to provide guidance on the

proper interplay between § 10501(b) and § 20106(b). [Ex. 2, See Jimmy Lee Waneck & Starr

Swearingen Waneck, et al. Petition for Declaratory Order (“Waneck I”), Fed. Carr. Cas. (CCH)

¶ 37399, 2018 WL 2392567 (STB May 23, 2018)].

       10.     On May 25, 2018, the STB issued an Order denying Plaintiffs’ Petition, but

provided guidance on the question of preemption concerning Plaintiffs’ safety-related negligent

crossing maintenance claims.). (Id.) The STB’s guidance provided that the correct standard

governing questions of preemption of state tort claims stemming from the train’s collision with

the bus at a humped crossing is whether such claims are “safety-related claims.” If so, “any

federal preemption questions concerning such claims are governed by what is cognizable under

FRSA, including §20106(b), not §10501(b).” Id.

       11.     Since the STB’s guidance was clearly at odds with CSXT’s position in this case,

on June 14, 2018, CSXT petitioned the STB to amend or withdraw its guidance regarding the

inapplicability of ICCTA preemption to Plaintiffs’ safety-related claims.




                                                5
     Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 6 of 24



         12.      On October 31, 2018, the STB issued a decision denying CSXT’s petition for

reconsideration, reaffirming its guidance that

         In the [Waneck] case, however, as the Board explained in its May 25 Guidance
         Decision, Petitioners’ state law tort claims concerning the accident at the crossing
         appear to be focused on purely safety-related issues. Unlike the regulation at issue
         in CSXT I and CSXT II, Petitioners’ claims dealing with allegedly unsafe
         conditions at a rail crossing are not in direct conflict with the Board’s
         exclusive jurisdiction over transportation that is part of the interstate rail
         network.

(Ex. 3; Jimmy Lee Waneck & Starr Swearingen Waneck, et al-Petition for Declaratory Order

(“Waneck II”), FD 36167, 2018 WL 5723286 at *7 (Oct. 31, 2018). The STB further stated that:

         The Board explained that, in its view, all of Petitioners’ claims were rail safety-
         related claims stemming from a fatal train collision with a bus and cited existing
         precedent providing that “any federal preemption questions concerning such
         claims are governed by what is cognizable under FRSA, including § 20106(b), not
         [ICCTA] § 10501(b).” May 25 Guidance Decision, FD 36167, slip op. at 4.

Id. at *8.


         13.      Plaintiffs’ respectfully request this Court follow the STB guidance and the factual

record set forth by the NTSB, and find there is no federal question based on complete

preemption because Plaintiffs’ claims are cognizable under the FRSA—not the ICCTA.

Therefore, remand to Mississippi state court on all Plaintiffs’ claims is appropriate.

                               ARGUMENTS AND AUTHORITIES

    I.         Federal Question Remand Standard

         CSXT, as the party seeking removal, has the burden to establish federal subject matter

jurisdiction. Winters v. Diamond Shamrock Chem. Co., 149 F.3d 387, 397 (5th Cir. 1998). It is

well established that because the removal statute involves significant federalism concerns, the

statute must be strictly construed and all doubts about federal jurisdiction must be resolved in

                                                   6
     Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 7 of 24



favor of remand. See, e.g., Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008). CSXT’s sole

basis for removal is federal question jurisdiction. (See ECF 1.)

       The presence or absence of federal question jurisdiction is governed by the well-pleaded

complaint rule, which provides that federal jurisdiction exists only when a federal question is

presented on the face of the plaintiff’s properly pleaded complaint. Caterpillar, Inc. v. Williams,

482 U.S. 386, 392 (1987). Under the well-pleaded complaint rule, plaintiffs are the masters of

their complaint, and may choose to allege only state-law claims even where federal remedies

exist. Elam v. Kansas City S. Ry. Co., 635 F.3d 796, 803 (5th Cir. 2011). Importantly, “that

federal law might provide a defense to a state law cause of action does not create federal

question jurisdiction.” See Id.

       Plaintiffs here clearly pled only state law claims. Hence, CSXT’s only remote possibility

for establishing federal question jurisdiction is complete preemption. CSXT’s burden is high

because complete preemption is rare and is a very “narrow” exception to the well-pleaded

complaint rule. See Id. Moreover, the United States Supreme Court has consistently held that a

defendant arguing preemption must overcome a strong presumption in favor of preserving state

law, particularly state common law remedies for personal injuries: “we have long presumed that

state laws – particularly those, such as the provision of tort remedies to compensate for personal

injuries, that are within the scope of the State’s historic police powers – are not to be preempted

by a federal statute unless it is the clear and manifest purpose of Congress to do so.” Geier v.

Am. Honda Motor, Co., 529 U.S. 861, 894 (2000). Lastly, preemption is even less favored and

rarely found to exist where doing so would leave the injured party without a remedy. See, e.g.,

Silkwood v. Kerr McGee Corp., 464 U.S. 238, 251 (1984) (“[i]t is difficult to believe that


                                                 7
     Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 8 of 24



Congress would, without comment, remove all means of judicial recourse for those injured by

illegal conduct.”).   CSXT has a very heavy burden to carry here to establish complete

preemption over these state common law personal injury claims. That burden has become even

greater now that the STB has specifically disavowed any jurisdiction over these claims.

   II.      THE NTSB’S FACTUAL FINDINGS—CROSSING MAINTENANCE
            INCREASED ELEVATION/HUMPED THE MAIN STREET CROSSING

         CSXT’s claim that the creation of the hump in some way economically controls the way

CSXT designed and constructed the Main Street crossing is clearly rebutted in the NTSB’s

factual findings. The NTSB called the February 2014 wooden railroad ties replacement exactly

what it was- maintenance. That maintenance work raised the track by 1.5 inches. Despite

increasing the risk of vehicles getting stuck on the track, CSXT never informed MDOT.

Because CSXT did not communicate with MDOT and the City of Biloxi, those entities did not

have the opportunity to consider the potential for increased risk of vehicle groundings on the

crossing- a safety issue. Steps to protect the public could have been undertaken and were not

taken. This bus and other vehicles stalled on the tracks because of the increased elevation.

The CSXT affidavits of Hendrickson and Smith describe defined steps to be taken to work on

this crossing. CSXT was to contact the City and the MDOT. The NTSB investigation found that

was not done-yet CSXT's maintenance work did increase the elevation of the tracks in February

2014. Contrary to the CSXT affidavits, there was no public hearing by the MDOT, no shutdown

of the tracks for a long period of time, no indication CSXT reworked 2 miles of track, that its

operation suffered, or that CSXT's ability to efficiently conduct railroad operations was limited

for this 2014 maintenance work. Those sworn affidavits allegedly stated the requirements if

CSXT were to change the elevation of its tracks at this crossing. However, none of those alleged

                                                8
     Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 9 of 24



requirements were done in February 2014. It also conveys to the reader no work was done in

February 2014 because of the complex nature of rail operations. If CSXT's System of five hubs

that connect CSXT's rail network to other Class I railroads operating in the western United States

had been impacted economically by the maintenance work of February 2014, Hendrickson and

Smith would have stated that in their affidavits. After all according to the CSXT, the Biloxi

crossing is part of the main line supporting the Southern Corridor and access to the New Orleans

hub. The Mississippi line is one of the densest rail freight corridors in the CSXT's Southern

Corridor. But, there is no indication that CSXT's ability and operational flexibility to efficiently

conduct railroad operations through the Southern Corridor. Mainline rail traffic was not affected

by the maintenance and crossing elevation increase in February 2014. Nor is there any evidence

of a nationwide detrimental effect on railway operations. CSXT has presented no evidence other

railroads charged CSXT a rerouting fee. Despite the assertion by Hendrickson that approval of

the Surface Transportation Board is also required in order to close a section of track to change

the elevation of its track, it is clear from the filings before the STB, the STB’s rulings and the

NTSB report that it did not know of such closure in February of 2014. That's because there was

none. Nor is there any indication of military base closings. Hendrickson’s affidavit describes he

is working on a relatively simple track reconstruction project that involves only a single

highway-rail crossing at a cost of approximately $1.5 million. Despite his involvement of

projects, he either had no knowledge of the maintenance work in February 2014 or just failed to

disclose this project. Apparently, instead of following its sworn criteria for altering the elevation

of its tracks, in February of 2014 CSX maintenance crews changed the vertical elevation of its

tracks at this crossing without following a single criteria that Hendrickson and Smith swore


                                                 9
    Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 10 of 24



would be required. Instead of increasing safety, this change in elevation caused vehicles to high-

center on its tracks. The NTSB factual discovery reveals the simple truth that none of the alleged

criteria is required for CSX maintenance operations to change the level of its tracks.

        What was done was maintenance on the track at this crossing. That is what the NTSB

determined - CSXT raised this track purely as a maintenance issue. The affidavits failed to

advise this Court of the maintenance. Mr. Hendrickson as the Director of Network Planning and

Mr. Smith as the Engineering Public Projects had to know or certainly should have known this

track was raised in February 2014. Their affidavits when read in entirety convey to the Court

that no work was done on this crossing. That simply is not true.

       The increased elevation resulted in an increase in vehicle groundings at the Main Street

grade crossing. NTSB’s investigation determined there were 23 vehicle groundings reported at

the crossing in the 3 years after the February 2014 track maintenance—compared to only 3

reported groundings for the previous 2 years. The increased elevation of the tracks in February

2014 substantially increased the risk of vehicle groundings on the crossing.

       Perhaps most telling of the NTSB factual finding is that this railroad maintenance

changed the grade crossing’s vertical profile resulting in a considerable safety impact on all road

users. The track’s vertical profile was increased beyond recommended parameters, as specified

by both highway (AASHTO and the FHWA) and railroad (AREMA) organizations. There is no

indication from the NTSB the maintenance in any way attempted to manage or govern CSXT’s

decisions in the economic realm. In a similar case where a vehicle stalled on the tracks and the

railroad claimed complete preemption under the ICCTA, the District Court for the Western

District of Arkansas found that none of the plaintiffs’ typical state law claims attempted to


                                                10
     Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 11 of 24



manage or govern the defendant railroad’s decisions in the economic realm.                     Rawls v. Union

Pacific Railway Company, No. 1:09-cv-01037, 2012 WL 2803764 (W.D. Ark. Jul. 10, 2012).2

In Rawls, the plaintiffs sought to impose state safety regulation. That is what the Plaintiffs seek

here. The Rawls court decided that ICCTA is economic and did not preempt the state common

law claims. The case was remanded back to state court. (See more detailed discussion of Rawls

infra at …)

           The NTSB’s factual findings when coupled with the STB’s guidance on the question of

preemption concerning Plaintiffs’ safety-related negligent crossing maintenance claims as

demonstrated in the following section dictate that the correct standard governing questions of

preemption of state tort claims stemming from the train’s collision with the bus at a humped

crossing is that Plaintiffs’ stated claims are not only “safety-related claims,” they are in fact

safety issues not economic issue. Accordingly, the STB is correct that any federal preemption

questions concerning such claims are governed by what is cognizable under FRSA, including

§20106(b), not §10501(b). There is no longer a federal question to support federal jurisdiction.


    III.      STB HOLDING — PLAINTIFFS’ SAFETY-RELATED CLAIMS SHOULD BE
              EVALUATED UNDER FRSA NOT ICCTA

           The STB’s Guidance in this case makes clear that the FRSA, not the ICCTA should

control preemption analysis. The STB’s guidance on its own regulations is persuasive authority.

According to the STB, “Whether the claims are characterized as related to ‘maintenance’ or

‘design or construction’ was not relevant. . . . The relevant inquiry is whether [Plaintiffs’] claims


2 As the STB acknowledged in footnote 9 - a safety-related claim may have an indirect effect on rail operations.
However, that does not necessarily mean that the claims are not primarily safety-related. Jimmy Lee Waneck & Starr
Swearingen Waneck, et al-Petition for Declaratory Order (“Waneck II”), FD 36167, 2018 WL 5723286 at *7 (Oct.
31, 2018)
                                                       11
    Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 12 of 24



are safety-related or not.” Waneck II, 2018 WL 5723286, at *5. Here, all Plaintiffs’ claims are

safety related, and thus, should be analyzed under the FRSA, not ICCTA.

       In response to CSXT’s motion for reconsideration or withdrawal of the STB’s guidance

that the FRSA, not the ICCTA, controls whether Plaintiffs’ safety-related claims are cognizable,

the STB provided an excellent historical analysis on these regulations.

       In § 20106, Congress delineated which types of state laws, regulations, and tort
       claims are preempted by FRSA and which are saved from FRSA preemption.
       However, because the ICCTA preemption provision can be read to cover
       virtually everything related to rail transportation and because rail safety-
       related claims will almost always touch on rail transportation and
       operations, interpreting ICCTA preemption to apply generally to safety
       regulations and safety-related claims would amount to a repeal by
       implication of the savings provision of FRSA. See Tyrrell v. Norfolk S. Ry., 248
       F.3d 517, 522-23 (6th Cir. 2001); accord Island Park, LLC v. CSX Transp., 559
       F.3d 96, 106-08 (2d Cir. 2009).

Waneck II, 2018 WL 5723286, at *5. (emphasis added)

       The STB acknowledged the inherent flaw that CSXT and other railroad companies are

trying to exploit with ICCTA preemption analysis, “a safety-related claim may have an indirect

effect on rail operations. However, that does not necessarily mean that the claims are not

primarily safety-related.” Id.at *8 (citing Tyrrell, 248 F.3d at 523-24.); see also Silkwood v.

Kerr-McGee Corp., 464 U.S. 238, 251 (1984). If this were true, the ICCTA would swallow up

all personal injury crossing negligence claims that might any incidental effect on rail operations.

This is not what Congress envisioned, nor is it consistent with Plaintiffs’ 7th Amendment right to

a jury trial. See U.S. Const. amend. VII.

       In Silkwood, noting “Congress’ failure to provide any federal remedy for persons

injured,” Justice White, writing for the majority, concluded that Congress could not have

intended to preempt state tort causes of action. “It is difficult to believe that Congress would,

                                                12
     Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 13 of 24



without comment, remove all means of judicial recourse for those injured by illegal conduct.”

Id.at 251. Justice Blackmun, in his dissent, agreed with the majority on this point: “The absence

of federal regulation governing the compensation of victims . . . is strong evidence that Congress

intended the matter to be left to the States.” Id.at 264 n.7 (Blackmun, J., dissenting).

        The same is true here. The federal agency interpreting its own statute found the ICCTA

to be an inappropriate statute to analyze Plaintiffs’ safety-related negligence claims. Instead,

these claims should be analyzed under the FRSA. And “numerous lower courts have determined

that the FRSA does not completely preempt state law tort claims against railroads for failure to

comply with federal railroad crossing regulations because it does not create a federal remedy.”

Stevenson v. Fort Worth & W. R. Co., No. 3:15-CV-0625-B, 2015 WL 3884645, at *2 (N.D.

Tex. June 24, 2015).3

        The “ICCTA and FRSA must be construed in pari materia. . . .” Waneck I, 2018 WL

2392567 at *4. Consistent with the federal scheme, “the principle that regulation of rail safety,

which Congress explicitly permitted under FRSA, is not inconsistent with regulation of interstate

rail transportation under ICCTA and that, to give effect to both statutes, safety regulations and

related claims are generally not subject to ICCTA preemption.” Waneck, 2018 WL 5723286,

at *7 (emphasis added) As such, Plaintiffs “claims dealing with allegedly unsafe conditions at a

rail crossing are not in direct conflict with the Board’s exclusive jurisdiction over transportation

that is part of the interstate rail network.” Waneck II, 2018 WL 5723286, at *7.




3
 See also, Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 575-576 (5th Cir. 2004); Fuller v. BNSF Ry. Co., 472
F. Supp. 2d 1088, 1093 (S.D. Ill. 2007); Sullivan v. BNSF Ry. Co., 447 F.Supp.2d 1092, 1099 (D. Ariz. 2006).
                                                        13
     Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 14 of 24



          The STB’s decision also analyzed the Friberg, Maynard, and Elam cases, which are all

heavily relied upon by CSXT here to justify ICCTA federal question jurisdiction. See Id.at *8.4

The STB found that “these cases . . . are not inconsistent with the [STB’s] May 25 Guidance

Decision.” Id. Friberg, Maynard, and Elam courts all found that the claims preempted by the

ICCTA were not safety-related and thus the FRSA did not apply. Contrarily, “In the present

case, however, as the Board explained in its May 25 Guidance Decision, [Plaintiffs’] state law

tort claims concerning the accident at the crossing appear to be focused on purely safety-related

issues.” Id.at *7.

          In sum, “the [STB] Board explained that the claims brought by [Plaintiffs] were properly

considered rail safety-related claims for which questions of preemption are governed by the

preemption provisions of FRSA, including § 20106(b), and not by § 10501(b).” Waneck II, 2018

WL 5723286 at *2. As a result, there is no federal question jurisdiction predicated on complete

ICCTA preemption. Plaintiffs’ crossing maintenance claims should be reinstated and this entire

case should be remanded back to state court.

    IV.      THE 2007 PREEMPTION CLARIFICATION AMENDMENT MAKES
             CLEAR THAT THE FRSA DOES NOT CONFER FEDERAL QUESTION
             JURISDICTION

          Prior to 2007, there was a split among circuits regarding whether the FRSA conferred

complete federal question jurisdiction.          However, the complete preemption interpretations

created vastly unjust results.5 As a result, in 2007, the United States Congress clarified 49



4
  (discussing Elam v. Kansas City Southern Railway, 635 F.3d 796, 807-08 (5th Cir. 2011); Maynard v. CSX
Transportation, Inc., 360 F. Supp. 2d 836 (E.D. Ky. 2004); Friberg v. Kansas City Southern Railroad, 267 F.3d
439, 444 n. 18 (5th Cir. 2001).)
5
 See Lundeen v. Canadian Pac. Ry. Co., 447 F.3d 606, 613 (8th Cir. Minn. 2006); Mehl v. Canadian Pac. Ry., 417
F. Supp. 2d 1104, 1108 (D.N.D. 2006) (both superseded by statute 49 U.S.C. § 20106).
                                                     14
     Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 15 of 24



U.S.C. § 20106 by adding the following provision:

                 (b) Clarification regarding State law causes of action.--(1) Nothing
                 in this section shall be construed to preempt an action under State
                 law seeking damages for personal injury, death, or property
                 damage alleging that a party—
                    (A) has failed to comply with the Federal standard of care
                         established by a regulation or order issued by the Secretary
                         of Transportation (with respect to railroad safety matters),
                         or the Secretary of Homeland Security (with respect to
                         railroad security matters), covering the subject matter as
                         provided in subsection (a) of this section;
                    (B) has failed to comply with its own plan, rule, or standard that
                         it created pursuant to a regulation or order issued by either
                         of the Secretaries; or
                    (C) has failed to comply with a State law, regulation, or order
                         that is not incompatible with subsection (a)(2).

49 U.S.C. § 20106.

        Complete preemption, when used as a basis for federal question jurisdiction, is unlike

ordinary preemption, and is less common and more extraordinary.6 New Orleans & Gulf Coast

Ry. Co. v. Barrois, 533 F.3d 321, 331 (5th Cir.2008).7 It is a rare and narrow exception that

courts reach reluctantly. Bates v. Missouri & N. Ark. R.R. Co., 548 F.3d 634, 636 (8th Cir. 2008).

Post-2007 courts have consistently found the “FRSA does not completely preempt state law tort

claims against railroads for failure to comply with federal railroad crossing regulations because it

does not create a federal remedy.” Stevenson v. Fort Worth & W. R. Co., No. 3:15-CV-0625-B,




6
 “The Supreme Court has found complete preemption in only three classes of cases: Section 301 of the Labor
Management Relations Act of 1947 (LMRA), 29 U.S.C. § 185; the Employee Retirement Income Security Act of
1975 (ERISA), 29 U.S.C. §§ 1001-1461; and the National Bank Act, 12 U.S.C. § 38.” Firstcom, Inc. v. Qwest
Corporation, 555 F.3d 669, 677 at n. 6 (8th Cir. 2009)
7
 Mikulski v. Centerior Energy Corp., 501 F.3d 555, 563-64 (6th Cir.2007); Stuart Weitzman, LLC v. Microcomputer
Res., Inc., 542 F.3d 859, 864 n. 4 (11th Cir. 2008).

                                                      15
     Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 16 of 24



2015 WL 3884645, at *2 (N.D. Tex. June 24, 2015).8 The unavailability of a federal remedy for

Plaintiffs’ claims, which cannot be disputed, militates against removal to federal court. See

Fuller v. BNSF Ry. Co., 472 F. Supp. 2d 1088, 1093 (S.D. Ill. 2007). Here, there simply is no

remedy for these Plaintiffs under federal law—it doesn’t exist.

         The lack of a federal cause of action under the FRSA, also shows that there was no

congressional intent for “complete preemption.” See City of Hays, Kansas v. Big Creek

Improvement District, 5 F.Supp.2d 1228, 1230 (D. Kan. 1998). The “touchstone of the federal

district court’s removal jurisdiction is … the intent of Congress.” Metropolitan Life v. Taylor,

481 U.S. 58, 66 (1987). A federal cause of action must make it possible for a plaintiff to

vindicate their rights and the unavailability of a federal cause of action is a “missing welcome

mat” to attempts at removal. Schmeling v. NORDAM, 97 F.3d 1336, 1342 (9th Cir. 1996);

Grable & Sons Metal Products, Inc. v. Darue Eng'g & Mfg., 545 U.S. 308, 314, (2005). Here,

Congressional intent is clear—no complete preemption on Plaintiffs’ state law claims. See 49

U.S.C. § 20106. As a result, this case should be remanded to state court.

    V.       FIFTH CIRCUIT HELD THAT ICCTA DOES NOT PREEMPT SAFETY-
             RELATED NEGLIGENCE CLAIMS BASED ON A CROSSING COLLISION

         In Elam v. Kansas City Southern Railway Company, the plaintiff sued KCS after her

automobile collided with a KCS train. 635 F.3d 796, 801 (5th Cir. 2011). Plaintiff pursued two

different claims, a negligence per se claim based on Mississippi’s antiblocking statute (which

limits the amount of time a train may occupy a crossing), as well as a simple common-law

negligence claim. The Fifth Circuit held that the negligence per se claim was preempted by

ICCTA because Mississippi’s antiblocking statute was a direct attempt to manage KCSR’s

8
 See also, Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568, 575-576 (5th Cir. 2004); Fuller v. BNSF Ry. Co., 472
F. Supp. 2d 1088, 1093 (S.D. Ill. 2007); Sullivan v. BNSF Ry. Co., 447 F.Supp.2d 1092, 1099 (D. Ariz. 2006).
                                                        16
    Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 17 of 24



switching operations in the economic realm.          See Id.at 806-07. After carefully reviewing

ICCTA and its legislative history, the Fifth Circuit found that ICCTA completely preempts state

laws that “directly attempt to manage or govern a railroad’s decisions in the economic realm.”

See Id.at 807. Hence, the negligence per se claim was preempted by ICCTA because it was

based on Mississippi’s antiblocking statute, which attempted to regulate KCSR’s switching

operations in the economic realm. See Id.

       Conversely, the Fifth Circuit held that ICCTA did not preempt the simple state common

law negligence claim. The Court held that “[a] typical negligence claim seeking damages for a

typical crossing accident. . .does not directly attempt to manage or govern a railroad’s decisions

in the economic realm.” Id.at 813. Rather, the typical negligence claim arising from a crossing

accident has a “mere remote or incidental effect on rail transportation.” Id.at 805. Hence, the

Fifth Circuit held that “the effects of state negligence law on rail operations are merely

incidental.” See id.

       Accordingly, the Fifth Circuit sent the case back down to the district court to decide

whether to remand the common law negligence claim back to state court. The district court did

ultimately decide to remand the negligence claim back to state court, following the Fifth

Circuit’s analysis: “the [district court] is of the opinion that the [common law negligence claims]

are the equivalent of a routine crossing case which is typically resolved in state court.” See Elam

v. Kansas City Southern Railway Company, No. 1:08-cv-304-D-D, 2011 WL 2006346 (N.D.

Miss. May 23, 2011). Further, the district court’s ruling was later upheld by the Fifth Circuit,

which once again held that ICCTA did not create federal question jurisdiction over the common




                                                17
    Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 18 of 24



law negligence claim for a typical crossing accident. See Elam v. Kansas City Southern Ry. Co.,

465 Fed. Appx. 369 (5th Cir. 2012) (upholding district court’s remand ruling).

       Applied here, ICCTA does not preempt any of Plaintiffs’ claims and this case should be

remanded to state court. The claims here are all common law negligence claims based on a

typical crossing accident. Plaintiffs are not pursuing a negligence per se claim based on a state

antiblocking statute. Hence, CSXT’s sole basis for federal question jurisdiction was rejected by

the Fifth Circuit. Furthermore, it was rejected by at least four federal district courts that followed

the Fifth Circuit’s holding in Elam, as well as one additional federal court that addressed this

issue prior to Elam.

       Moreover, in Barrois, New Orleans & Gulf Coast Ry. Co. v. Barrois, 533 F.3d 321 (5th

Cir. 2008), the Fifth Circuit again addressed the law that ordinary crossing disputes are

traditionally state causes of action. The Barrois Court held:

              Routine crossing disputes are not typically preempted. Crossing
              disputes, despite the fact that they touch the tracks in some literal
              sense, thus do not fall into the category of “categorically preempted”
              or “facially preempted” state actions. The STB has explained that
              “[t]hese crossing cases are typically resolved in state courts.”

Barrois, 533 F.3d at 332-33 (citations omitted). Thus, even though “the FRSA, will be at issue

in this case, the applicable jurisprudence is clear that federal jurisdiction cannot be achieved by

asserting a federal law basis for affirmative defenses.” BNSF Ry. v. Town of Vinton, 2006 WL

2915217 (W.D. La. Oct. 6, 2006) (citations omitted).

       Here, Plaintiffs’ State Court Petition states claims against the Defendants based on state

common law negligence and intentional indifference to public safety. No claim for relief is

sought under federal law. Federal question jurisdiction exists only where a question of federal


                                                 18
    Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 19 of 24



law appears on the face of plaintiff’s “well-pleaded” complaint. Caterpillar, Inc. v Williams, 482

U.S. 386, 392 (1987). Because Plaintiffs’ claims can be sustained solely on state law alone, the

ancillary mention of federal regulations does not provide the basis for federal question

jurisdiction. Under the well pleaded complaint rule, Plaintiffs’ claims are not “arising under”

federal law. Simply, there is no federal question jurisdiction and remand is appropriate.

   VI.      SEVERAL OTHER FEDERAL COURTS HAVE SIMILARLY REJECTED
            CSXT’S ARGUMENT

         In Anderson v. Union Pacific Railway Company, the Middle District of Louisiana

followed Elam in holding that ICCTA did not create federal question jurisdiction over numerous

personal injury claims allegedly caused by a train derailment. No. 10-cv-193-DLD, 2011 WL

4352254 (M.D. La. Sept. 16, 2011). The district court quoted Elam’s reasoning for why the

typical crossing accident is not preempted by ICCTA: “’[a] typical negligence claim seeking

damages for a typical crossing accident [ ] does not directly attempt to manage or govern a

railroad's decisions in the economic realm.’” Id.at *3. The court then analyzed the plaintiffs’

complaint, noting that it was merely a “simple suit for personal injury damages based on state

law negligence.” Id. The court held that there was “nothing in the petition or answer that directly

or impliedly has ‘the effect of managing or governing rail transportation.’” Id. Hence, because

ICCTA did not preempt the state common law claims, there was no federal question jurisdiction

and the court remanded the case back to state court.

         In Rawls v. Union Pacific Railway Company, the Western District of Arkansas followed

Elam in holding that ICCTA did not create federal question jurisdiction over a typical crossing

accident. No. 1:09-cv-01037, 2012 WL 2803764 (W.D. Ark. Jul. 10, 2012). This case involved

a crossing accident between a Union Pacific train and a pickup truck stalled on the crossing. The

                                                19
    Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 20 of 24



district court relied heavily on Elam for its analysis, noting that Elam was the most recent on-

point ICCTA preemption case. See Id.at *5. Applying Elam, the court noted that “Plaintiffs

seem to make typical negligence claims seeking damages for a typical crossing accident.” Id.at

*7. The court held that none of the plaintiffs’ typical state common law negligence claims

attempted to manage or govern Union Pacific’s decisions in the economic realm. See Id. Rather,

the plaintiffs sought to “impose state safety regulation, while the federal regulation in question is

economic.” Id.(emphasis in original). Hence, because ICCTA did not preempt the state common

law claims, there was no federal question jurisdiction and the court remanded the case back to

state court.

        In Staley v. BNSF Railway Company, the District of Montana followed Elam in holding

that ICCTA did not create federal question jurisdiction over a typical crossing accident. No.

CV14-136-BLG-SPW, 2015 WL 860802 (D. Mt. Feb. 27, 2015). This case involved a crossing

accident between a BNSF train and a beet truck that was crossing the tracks but could not see the

oncoming train due to another BNSF train that was idle on the tracks. See Id.at *1. The district

court relied heavily on Elam for its analysis. See Id.at *7. Citing Elam, the court noted that

Congress has not “manifested an intent for the ICCTA to preempt all negligence claims against

the railroads.” Id.(citing Elam). Applying Elam, the court noted that the plaintiff was “asserting

simple negligence claims.” See Id. The court held that none of the plaintiffs’ typical state

common law negligence claims would unreasonably burden BNSF’s operations. See Id. Hence,

because ICCTA did not preempt the state common law claims, there was no federal question

jurisdiction and the court remanded the case back to state court.

        Trejo v. Union Pacific Railway Company is another opinion, which like Elam, is often


                                                 20
     Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 21 of 24



cited by federal courts addressing ICCTA preemption over state common law negligence claims.

Although Trejo was decided two months before the Fifth Circuit issued its opinion in Elam, the

Eastern District of Arkansas arrived at the same conclusion. This case involved a typical

crossing accident between a Union Pacific train and an automobile. The district court held that

ICCTA did not preempt the state common law negligence claims based on an analysis similar to

the Fifth Circuit’s analysis in Elam. The court held that “[a] state tort action does not ‘manage’

or ‘govern’ railroad transportation but rather, at most, has some “incidental effect” on railroad

transportation.” Id.at *4. The court also noted that given the lack of a private ICCTA remedy,

“concluding that the ICCTA completely preempts the Trejos' negligence claims would require

concluding that Congress intended to leave persons injured due to negligent design and

construction of railroad crossings without any remedy.” Id.at 4. Lastly, the court noted that

“Congress intended that the ICCTA regulate economic matters, not safety.” Id.at *5. For these

reasons, the district court held that ICCTA did not preempt the state common law negligence

claims. Hence, there was no federal question jurisdiction and the court remanded the case back

to state court.

        Based on Elam and the several subsequent federal cases that have followed it, along with

Trejo, it is clear that ICCTA does not completely preempt Plaintiffs’ claims here, which are

typical state common law negligence claims based on a typical crossing accident. Because the

claims here are not preempted by ICCTA, there is no federal question jurisdiction. Accordingly,

this case should be remanded back to state court in Dallas County.

    VII.    NONE OF CSXT’S CASES INVOLVE A TYPICAL CROSSING ACCIDENT
            AND AS PREVIOUSLY DISCUSSED PROVIDE NO GUIDANCE TO
            PLAINTIFFS’ SAFETY-RELATED CLAIMS WHICH SHOULD BE
            INTERPRETED UNDER FRSA ANALYSIS NOT ICCTA

                                               21
       Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 22 of 24




           In its Notice of Removal, CSXT relies on a number of cases to support its contention that

federal question jurisdiction exists here based on ICCTA complete preemption. However, none

of those cases are persuasive because none of them involve the typical common law negligence

claims being pursued here based on a typical crossing accident.

           Friberg v. Kansas City Southern Railway Company involved a claim based on an

antiblocking statute, which Plaintiffs are not pursuing here.9            In re Katrina Breaches

Consolidated Litigation did not involve a crossing accident but, instead, involved an alleged

failure to repair a large gap in a floodgate.10 Wisconsin Cent. Ltd. v. City of Marshfield involved

a condemnation proceeding, far afield from the circumstances here.11 City of Auburn v. United

States involved a review of an agency’s decision on re-opening a railway line.12 Cedarapids,

Inc. v. Chicago, Central & Pacific Railway Company involved abandonment of railway lines.13

Rushing v. Kansas City Southern Railway involved noise abatement.14 CSX Transportation, Inc.

- Petition for Declaratory Order involved a local prohibition of transporting hazardous

materials.15 Finally, PCI Transportation, Inc. v. Fort Worth & W.R. Company involved a breach

of contract claim.16


9
     Friberg, 267 F.3d 439, 443 (5th Cir. 2001).
10
     In re Katrina, 2007 WL 4573052, at *3 (E.D. La. Dec. 27, 2007).
11
     Wisconsin Cent. Ltd 160 F.Supp.2d 1009, 1013-1014 (W.D.Wis. 2000).
12
     City of Auburn, 154 F.3d 1025, 1027 (9th Cir. 1998).
13
     Cedarapids, 265 F.Supp.2d 1005 (N.D. Iowa 2003).
14
     Rushing, 194 F.Supp.2d 493, 498 (S.D. Miss. 2001).
15
     CSX Transportation, 2005 WL 584026 (Mar. 14, 2005).
16
     PCI Transportation, 418 F.3d 535, 543 (5th Cir. 2005).
                                                            22
    Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 23 of 24



       None of these cases concern whether ICCTA completely preempts simple negligence

claims based on a typical crossing accident. In stark contrast, all of the cases cited by Plaintiffs

are directly on point (Elam Fifth Circuit, Elam District Court, Anderson, Rawls, Staley, and

Trejo) – as they all deal with the circumstances here, i.e., whether ICCTA preempts state

common law negligence claims arising from a typical crossing accident. Again, those cases all

provide that remand to state court is required for the claims involved here – simple state common

law negligence claims arising from a typical crossing accident. These are clearly in the realm of

FRSA [state law] jurisdiction as suggested by STB and 2007 amendment.

                                          CONCLUSION

       Wherefore, Plaintiffs hereby respectfully request that this Court reinstate Plaintiffs’

crossing maintenance claims and remand this case back to Harrison County Circuit Court

consistent with the Fifth Circuit and STB and the other federal case guidance on the

inapplicability of ICCTA preemption to Plaintiffs’ safety-related negligence claims, and for all

other relief this Court deems fair and just.

                                               Respectfully submitted,

                                               BURNS, CUNNINGHAM & MACKEY, P.C.

                                               /s/ William M. Cunningham, Jr.
                                               William M. Cunningham, Jr. (99879)
                                               Troy T. Schwant (100394)
                                               Post Office Box 1583
                                               Mobile, Alabama 36633
                                               (Attorneys for Plaintiffs)
                                               Telephone: (251) 432-0612
                                               Facsimile: (251) 432-0625
                                               Email: wmcunningham@bcmlawyers.com
                                                        tschwant@bcmlawyers.com
                                               ATTORNEYS FOR PLAINTIFFS

                                                 23
    Case 1:17-cv-00106-HSO-JCG Document 184 Filed 11/20/18 Page 24 of 24




                               CERTIFICATE OF SERVICE

        I hereby certify that I have on this 20th day of November, 2018, I electronically
filed the foregoing with the Clerk of the Court using the ECF system which will send
notification of such filing to the following:

CSX TRANSPORTATION, INC.

Patrick R. Buchanan, Esq.                       S. Camille Reifers, Esq.
234 Caillavet St., Suite 100                    Boyle Brasher, LLC
PO. Box 1377                                    80 Monroe Ave., Suite 410
Biloxi, MS 39533-1377                           Memphis, TN 38103
mail@brownbuchanan.com                          creifers@boylebrasher.com


                                                /s/ William M. Cunningham, Jr.
                                                OF COUNSEL




                                           24
